DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, absent hardware, they are directed to software per se.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 1 and 10:
The limitation, “limiting user access to the first dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “limiting” in the context of this limitation encompasses a person forming a judgment that a given person should not have access to the data.
The limitation, “limiting user access to the second dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “limiting” in the context of this limitation encompasses a person forming a judgment that a given person should not have access to the data.
The limitation, “wherein one or more links are created to associate the first node with the subsequent node to create the network of data nodes,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this limitation encompasses a person forming a judgment that a given data node is associated with a subsequent data node, and recording this using pen and paper.
The limitation, “wherein the network of data nodes comprises a query layer to interact with the first dataset and at least one subsequent dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “interacting” in the context of this limitation encompasses a person forming a judgment as to what nodes are responsive to a query.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element, “a first node having: a first dataset containing data; an access controls layer limiting user access to the first dataset; a metadata layer defining characteristics of the first dataset and connecting to at least one subsequent node having: a subsequent dataset containing further data; a subsequent access controls layer limiting user access to the second dataset; a metadata layer defining characteristics of the subsequent dataset.”  “Having” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “wherein a plurality of applications access the data and the further data in the network through the query layer.”  “Accessing” is recited at a high level of generality (i.e., as a generic computer function of retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 2 and 11:
The limitation, “wherein the layer of built-in data security comprises data-level entitlement such that the data is used to specify a specific level of entitlement given to the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “specifying” in the context of this limitation encompasses a person forming a judgment as to what nodes are responsive to a query.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 3 and 12:
The claims recite an additional element, “a user-friendly interface to interact with the data directly.”  “Interacting” is recited at a high level of generality (i.e., as a generic computer function of using a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 4 and 13:
The limitation, “one or more connectors to link legacy data to the network of datasets,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “linking” in the context of this limitation encompasses a person forming a judgment that legacy data is related to the dataset.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 5 and 14:
The claims recite an additional element, “the query interface interacts with the network of datasets via a metadata driven API and a metadata driven UI.”  “Interacting” is recited at a high level of generality (i.e., as a generic computer function of using a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 6 and 15:
The limitation, “perform automatic data versioning of the source of data, wherein the user has the ability to roll-back to previous versions of the network of datasets,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “versioning” in the context of this limitation encompasses a person forming a judgment that one set of data is related to another as a version, and “rolling back” in the context of this limitation encompasses a person forming a judgment to use a particular older version over another newer one.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 7 and 16:
The limitation, “the data and the further data is version-controlled,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “versioning” in the context of this limitation encompasses a person forming a judgment that one set of data is related to another as a version.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 8 and 17:
The limitation “the layer of built-in data controls is defined at the source of data such that the API and UI are forced to automatically respect the built-in data controls,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “respecting” in the context of this limitation encompasses a person forming a judgment that data should not be sent to someone.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 9 and 18:
The limitation “the network of data nodes can be connected to at least one other network of data nodes to create a super network,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “connecting” in the context of this limitation encompasses a person forming a judgment that one set of data nodes is related to another set of data nodes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love et al., US 2014/0222631 A1 (hereinafter “Love”).

As per claims 1 and 10, Love teaches:
a first node having:
a first dataset containing data (Love ¶ 0005), where the data records are the data;
an access controls layer limiting user access to the first dataset (Love ¶ 0062), where an access control list is the access control layer;
a metadata layer defining characteristics of the first dataset (Love ¶¶ 0004-05), where the data has identified characteristics and
connecting to at least one subsequent node (Love ¶ 0005), where the link is the connection having:
a subsequent dataset containing further data (Love ¶ 0005), where the data records are the data;
a subsequent access controls layer limiting user access to the second dataset (Love ¶ 0062), where an access control list is the access control layer;
a metadata layer defining characteristics of the subsequent dataset (Love ¶¶ 0004-05), where the data has identified characteristics;
wherein one or more links are created to associate the first node with the subsequent node to create the network of data nodes (Love ¶¶ 0035-36), where links are created;
wherein the network of data nodes comprises a query layer to interact with the first dataset and at least one subsequent dataset (Love ¶ 0050), where the data is queried; and
wherein a plurality of applications access the data and the further data in the network through the query layer (Love ¶ 0050), where the plurality of users correspond to the respective applications.

As per claims 2 and 11, the rejection of claims 1 and 10 is incorporated, and Love further teaches:
wherein the layer of built-in data security comprises data-level entitlement such that the data is used to specify a specific level of entitlement given to the user (Love ¶ 0062), where the access control lists specify a level of entitlement.

As per claims 3 and 12, the rejection of claims 2 and 11 is incorporated, and Love further teaches:
a user-friendly interface to interact with the data directly (Love ¶ 0025), where the user examines the linked data nodes and the data represented by each node.

As per claims 4 and 13, the rejection of claims 2 and 11 is incorporated, and Love further teaches:
one or more connectors to link legacy data to the network of datasets (Love ¶¶ 0004-05), where data from sources (i.e., legacy sources) are obtained, thereby linking the data within to the network of datasets.

As per claims 5 and 14, the rejection of claims 1 and 10 is incorporated, and Love further teaches:
the query interface interacts with the network of datasets via a metadata driven API and a metadata driven UI (Love ¶ 0025), where the identifier – metadata – drives the access, where the access of Love is through an API under a broadest reasonable interpretation.

As per claims 8 and 17, the rejection of claims 1 and 10 is incorporated, and Love further teaches:
the layer of built-in data controls is defined at the source of data such that the API and UI are forced to automatically respect the built-in data controls (Love ¶ 0062), where insofar as “data that is made accessible to the end users is sequestered by any conventional means such as access control lists (acls),” anything that would access the data, such as any API or UI, is forced to automatically respect the built-in data controls.

As per claims 9 and 18, the rejection of claims 1 and 10 is incorporated, and Love further teaches:
the network of data nodes can be connected to at least one other network of data nodes to create a super network (Love ¶ 0068), where nodes are linked across devices, thereby making a super network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love et al., US 2014/0222631 A1 (hereinafter “Love”), in view of Yeager et al., US 2014/0278294 A1 (hereinafter “Yeager”).

As per claims 6 and 15, the rejection of claims 1 and 10 is incorporated, but Love does not teach:
configured to perform automatic data versioning of the source of data, wherein the user has the ability to roll-back to previous versions of the network of datasets.

The analogous and compatible art of Yeager, however, teaches versioning data so that roll-back can be performed (Yeager ¶ 0283).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yeager with those of Love to save prior versions of data so that it can be possible to roll-back to a prior version in case changes cause errors.

As per claims 7 and 16, the rejection of claims 1 and 10 is incorporated, but Love does not teach:
the data and the further data is version-controlled.

The analogous and compatible art of Yeager, however, teaches versioning data so that roll-back can be performed (Yeager ¶ 0283).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yeager with those of Love to save prior versions of data so that it can be possible to roll-back to a prior version in case changes cause errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/              Primary Examiner, Art Unit 2159